DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/2021 has been entered. Claims 1-20 remain pending in the application. 
Claim 12 is currently amended yet has the claim identifier as “Previously presented”. Claim 12 is treated as an amended claim.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rottem (US 20040122307), hereinafter Rottem, in view of Hsieh et al (US 20180144465), hereinafter, Hsieh, Pintoffl et al (US 20180275258), hereinafter, Pintoffl, Pellegretti (US 6749569), hereinafter, Pellegretti, Shi et al (US 20160302759), hereinafter, Shi. 
Regarding claim 1, Rottem teaches a method for providing operator guidance (“Method and system for enhancing the quality of device images” Title) during collection of an ultrasound image (“the sonogram obtained by the user” [0020]), the method comprising:
receiving, by the computing device (Computer system 100, Fig. 1, [0017]) the ultrasound image (“the sonogram obtained by the user” [0020]);
identifying, by the computing device (“the system of the invention uses pattern recognition technology” [0026]), and based on the pre-identified features (“the missing items" [0026]), one or more image features (“pattern,” “the gold standard”, “a sub-optimal image”  [0026]) of the ultrasound image (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.  In addition, a user can be informed of the missing items needed to obtain the gold standard in the case of a sub-optimal image.” [0026]), 
detecting pre-identified features from ultrasound images (reproductive organs, organ sub-parts, [0020], bladder [0021]) wherein pre-identified features include well-identified organs (“the uterus. A horizontal list 200 of reproductive organs is displayed, in which "Uterus" is 
classifying the ultrasound image into a category of multiple stored categories (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.” [0026]. At least two categories are implicit, the gold standard image and not the gold standard image) based on the identified one or more image features (pattern [0026]), wherein the classifying creates a classified image ("The system of the present invention can build a customized mini-library from the library of gold standard images by selecting those gold standard images for the particular models of imaging devices and probes in use.  These gold standard images are then available for side by side comparison with images obtained by the user.  Thus, with the system and probe in use, a user can see exactly what he or she should target as the gold standard and the system of the invention provides the user with all of the help needed to achieve that standard.  Instead of having a medical device that only generates images, the device now shows what is the highest achievable standard and how the user can achieve that standard." [0019]. "The system will thus display the sonogram obtained by the user with the gold standard sonogram of a postmenopausal endometrium obtained from the user's ultrasound generator and probe." [0020], Fig. 2. The sonogram obtained by the user is classified because it is compared with standard images);
when the category of the classified image includes one of the multiple error categories (when “the gold standard” is not reached. [0026]): 
presenting, via one or more of a display and audible sound, the selected operator guidance (“the system lists possible remedial actions that can be taken to improve the image 
receiving, by the computing device, additional ultrasound images (“As the user performs the suggested remedy, he or she can continuously monitor the improvement of the generated image 403 in real-time by comparing it with the gold standard image 404.”  [0021], Fig. 3).
While Rottem teaches a computing device (Computer system 100, Fig. 1, [0017]) associated with an ultrasound probe ("The imaging part of the system includes box 110 connected to probe 112 and connected to computer system 100 via cable 111.” Fig. 1, [0017]), selecting operator guidance corresponding to the category (“Listbox 402 displays a list of possible solutions, for example, "Apply gentle pressure .  . . ", "Fill bladder .  . . ", [0021]), a target organ (“bladder .  . . ", [0021]), Rottem does not explicitly teach that (1) the computing device is trained via training images to detect pre-identified features from ultrasound images, (2) when the category of the classified image includes one of the multiple error categories, selecting, by the computing device, operator guidance corresponding to the category; (3) when the category of the classified image includes the good category, calculating, by the computing device, a result based on a target organ in the classified image; (4) the pre-identified features include strong shadows; (5) the pre-identified features include cropped organ boundaries; and (6) multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories.

(1) the computing device is trained via training images (“The training image dataset 2530” [0246] Fig. 25B) to detect pre-identified features (“patterns,” [0083]) from ultrasound images (“apply a deep learning network to process and/or otherwise evaluate an image… ultrasound… The deep learning network 420 can be a training deep learning network that learns the connections and processes feedback to establish connections and identify patterns,” [0083]. “The training image dataset 2530 can include image data representing different classes of example error conditions, for example.” [0246] Fig. 25B); 
(2) when the category of the classified image includes one of the multiple error categories (“provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.” [0214], Fig. 20):
selecting, by the computing device, operator guidance corresponding to the category ("The deployed learning device 2050 is trained to respond to good (or sufficient) quality images and provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.  The device 2050 recognizes good image quality and suggests settings used to obtain a good quality image in a particular circumstance as default settings for that particular circumstance. When a bad quality image is obtained (e.g., through bad settings, user error, etc.), the device 2050 can suggest how to recover from the mistake, such as by suggesting different settings that can be changed to correct the mistake." [0214], Fig. 20); and 
(3) when the category of the classified image includes the good category, calculating, by the computing device, a result based on a target organ in the classified image (“Another use 
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rottem to have the steps of providing the computing device that is trained via training images to detect pre-identified features from ultrasound images; selecting, by the computing device, operator guidance corresponding to the category when the category of the classified image includes one of the multiple error categories, and, when the category of the classified image includes the good category, calculate, by the computing device, a result based on a target organ in the classified image, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]). 
Rottem as modified by Hsieh does not teach (4) pre-identified features that include strong shadows.
However, Pintoffl discloses a method and system for enhanced ultrasound image visualization by detecting and replacing acoustic shadow artifacts, which is analogous art. Pintoffl teaches identified features that include strong shadows (“A processor analyzes the ultrasound images to detect acoustic shadow artifacts. The processor marks the acoustic shadow artifacts detected in one or more regions of one or more of the analyzed ultrasound images… The processor applies an image recognition technique to identify whether a region of an ultrasound image includes a dark area. The processor compares image data of the region corresponding with a same location in each of the ultrasound images and detects the acoustic shadow artifacts in the region having the identified dark area if at least one of the analyzed 
Therefore, based on Pintoffl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem and Hsieh to have pre-identified features that include strong shadows, as taught by Pintoffl, in order to select and display images without shadow artifacts (Pintoffl: [0011]).
Rottem as modified by Hsieh and Pintoffl further does not teach (5) pre-identified features that include cropped organ boundaries.
However, Pellegretti discloses a method and apparatus for ultrasound imaging, which is analogous art. Pellegretti teaches pre-identified features (features of “the first image” Col. 9, l. 29-34) that include cropped organ (“liver” Col. 10, l. 60-65; “object to be examined” Col. 16, l. 11) boundaries (“the user may orient wrongly the probe imaging … only partially the region of The “imaging … only partially the region of interest” or not aiming “to the correct object to be examined” will result in the relevant organ’s image boundaries being cropped, which will be seen in the “first image” Col. 9, l. 29-34).
Therefore, based on Pellegretti’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, and Pintoffl to have pre-identified features that include cropped organ boundaries, as taught by Pellegretti, in order to facilitate aiming of the probe toward the correct object to be examined (Pellegretti: Col. 15, l. 65 - Col. 16, l. 3).
While Rottem teaches multiple stored categories, wherein the multiple stored categories include a good category (“the gold standard,” [0021]) and error category (“the low quality image” [0021]), Rottem as modified by Hsieh, Pintoffl, and Pellegretti further does not teach (6) multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories.

Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, and Pellegretti to have multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories, as taught by Shi, in order to improve imaging by making adjustments if necessary (Shi: “performs regular formal scanning after adjustment if necessary [0242]). In the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi, the pre-identified features include well-identified organs, strong shadows, and cropped organ boundaries.
Regarding claim 2, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Rottem teaches that the ultrasound image includes a two-dimensional image (“Images can be two-dimensional (2D),” [0228]).
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches a two-dimensional B-mode image (Shi: “Scanning at the second speed may be used as a normal 
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have a two-dimensional B-mode image, as taught by Shi, in order to facilitate scanning (Shi: [0083]).
Regarding claim 3, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Rottem teaches that the one or more image features include features that are indicative of an improper condition of the ultrasound probe (“the software can list a series of reasons for situations inferior with respect to the gold standard, as shown in FIG. 3. Examples of these reasons are depicted in the reasons listbox 302 in FIG. 3.  Clicking on one of these reasons will present a list of possible problems or reasons for the low quality image, sorted by probability, for the particular organ and/or condition being scanned.  By selecting one of the reasons, the system lists possible remedial actions that can be taken to improve the image quality… Listbox 402 displays a list of possible solutions, for example, "Apply gentle pressure .  . . ", [0021]).
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the one or more image features include features that are indicative of an improper position (Hsieh: “consistently off-target image acquisition may indicate to the DDLD 1552 that a patient positioner in the imaging device 1410 cannot properly position patients” [0280]).

Regarding claim 4, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the classifying includes using a neural network (Hsieh: “the neural network” [0228]) to perform feature extraction and image classification (Hsieh: "Deep learning tries to mimic the human brain by recognizing objects using a layered approach.  As the deep learning network is navigated from a lower layer to a higher layer, a higher-level set of features is extracted and abstracted.  The extraction and abstraction provide an answer to the question and an identification of key "features" using to determine the answer.  For example, image features used to determine the IQI include local signal to noise ratio, Markov random fields, scale and space based Gabor wavelet decomposition, Fourier transforms, etc. These features can be used to initialize the neural network and supplement automated feature maps to generate a classifier for image quality," [0228]).
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
Regarding claim 5, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem teaches that in response to receiving the additional ultrasound image, the method further comprises:
identifying, by the processor in real time, one or more image features of the additional ultrasound image (“As the user performs the suggested remedy, he or she can continuously monitor the improvement of the generated image 403 in real-time by comparing it with the gold standard image 404.”  [0021], Fig. 3).
Regarding claim 6, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the operator guidance further comprises an indication of a potential error in the classified image (Hsieh: “Since the determination 508 of the network 504 does not match 510 the known outcome 512, an error 514 is generated.”  [0092]. “The deployed learning device 2050 is trained to … provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained…When a bad quality image is obtained (e.g., through bad settings, user error, etc.), the device 2050 can suggest how to recover from the mistake, such as by suggesting different 
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the operator guidance that further comprises an indication of a potential error in the classified image, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 7, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the result includes an organ dimension (Hsieh: “Another use case can include volume/size quantification of other organs (e.g., kidney transplant, etc.)” [0263]).
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the result that includes an organ dimension, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 8, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Rottem teaches that the target organ includes a bladder (“Listbox 402 displays a list of 
Regarding claim 9, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the computing device includes one of a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Pintoffl: “the term processor or processing unit, as used herein, refers to any type of processing unit that can carry out the required calculations needed for the disclosure, such as single or multi-core: CPU, Graphics Board, DSP, FPGA, ASIC or a combination thereof.” [0015]).    
Therefore, based on Pintoffl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the computing device that includes one of a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC) to classify the ultrasound image, as taught by Pintoffl, in order to facilitate performing required calculations (Pintoffl: [0015]).
Regarding claim 10, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the pre-identified features further includes: bowel gas interference, a lack of detectable anatomy, or reverberation (“The reverberation will propagate a long distance, thus the strength of a far field echo is uniform, the variance decays gradually, as shown in FIG. 11(b).” [0172]. “Wherein the 
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the pre-identified features that further includes: bowel gas interference, a lack of detectable anatomy, or reverberation, as taught by Shi, in order to facilitate scanning (Shi: [0083]).
Regarding claim 11, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the method of claim 1.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the operator guidance indicates an image feature identification (Hsieh: "The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348." [0082] FIG. 3. "In a deep learning (e.g., convolutional neural network)-based approach, a set of features need not be defined.  The DLN will identify features itself based on its analysis of the training data set." [0254]. "Seven features are extracted from the raw image data, and eight features are extracted from an edge map of the image." [0257]) and a corrective operator action (Hsieh: “The deployed learning device 2050 is trained to … provide suggestions to the user 1404 when 
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the operator guidance that indicates an image feature identification and a corrective operator action, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 12, Rottem teaches a device ("The imaging part of the system includes box 110 connected to probe 112 and connected to computer system 100 via cable 111.” Fig. 1, [0017]. "In a preferred embodiment, the system of the present invention is a software system that is part of the software that controls the imaging equipment, and is installable on computer system 100." [0018]), comprising:
a memory device for storing instructions (“the computer system's hard drive” [0017]; “a software system that is part of the software that controls the imaging equipment, and is installable on computer system 100." [0018], Fig. 1); and
a processor (a processor of the “Computer system 100,” Fig. 1, [0017]) configured to:
receive an ultrasound image (“the sonogram obtained by the user” [0020]),
identify (“the system of the invention uses pattern recognition technology” [0026]), based on the pre-identified features (“the missing items" [0026]), one or more image features 
detect pre-identified features from ultrasound images (reproductive organs, organ sub-parts, [0020], bladder [0021]) wherein pre-identified features include well-identified organs (“the uterus. A horizontal list 200 of reproductive organs is displayed, in which "Uterus" is highlighted, and underneath a horizontal list 201 of organ sub-parts is displayed, of which "Endometrium" is highlighted.” [0020]; “bladder", [0021]);
classify the ultrasound image into a category of multiple stored categories (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.” [0026]. At least two categories are implicit, the gold standard image and not the gold standard image) based on the identified one or more image features (pattern [0026]), wherein the classifying creates a classified image ("The system of the present invention can build a customized mini-library from the library of gold standard images by selecting those gold standard images for the particular models of imaging devices and probes in use.  These gold standard images are then available for side by side comparison with images obtained by the user.  Thus, with the system and probe in use, a user can see exactly what he or she should target as the gold standard and the system of the invention provides the user with all of the help needed to achieve that standard.  Instead of having a medical device that only generates images, the device now shows what is the highest achievable standard and how the user can achieve that standard." [0019]. "The system will thus display the sonogram obtained by the user with the gold standard sonogram of a postmenopausal endometrium obtained from the The sonogram obtained by the user is classified because it is compared with standard images),
when the category of the classified image includes one of the multiple error categories (when “the gold standard” is not reached. [0026]): 
present, via one or more of a display and audible sound, the selected operator guidance (“the system lists possible remedial actions that can be taken to improve the image quality.  For example, clicking on the "Atrophic" listing in listbox 302 causes a Remedies listbox 402 to appear as shown in FIG. 4.  Listbox 402 displays a list of possible solutions, for example, "Apply gentle pressure .  . . ", "Fill bladder .  . . ", etc., as shown in the listbox 402.  As the user performs the suggested remedy, he or she can continuously monitor the improvement of the generated image 403 in real-time by comparing it with the gold standard image 404." [0021], Fig. 3), and
receive an additional ultrasound image for processing (“As the user performs the suggested remedy, he or she can continuously monitor the improvement of the generated image 403 in real-time by comparing it with the gold standard image 404.”  [0021], Fig. 3).
Rottem does not explicitly teach that the processor is configured to: (1) train, via training images, the device to detect pre-identified features from ultrasound images; (2) when the category of the classified image includes one of the multiple error categories: select operator guidance corresponding to the category; (3) when the category of the classified image includes the good category, calculate a result based on a target organ in the classified image; (4) the pre-identified features include strong shadows; (5) the pre-identified features include cropped organ boundaries; and (6) multiple stored categories, wherein the multiple stored categories include a 
However, Hsieh discloses deep learning medical systems and methods for medical procedures, which is analogous art. Hsieh teaches that the processor is configured to:
(1) train, via training images (“The training image dataset 2530” [0246] Fig. 25B), the device to detect pre-identified features (“patterns,” [0083]) from ultrasound images (“apply a deep learning network to process and/or otherwise evaluate an image… ultrasound… The deep learning network 420 can be a training deep learning network that learns the connections and processes feedback to establish connections and identify patterns,” [0083]. “The training image dataset 2530 can include image data representing different classes of example error conditions, for example.” [0246] Fig. 25B);
(2) when the category of the classified image includes one of the multiple error categories (“provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.” [0214], Fig. 20):
select operator guidance corresponding to the category ("The deployed learning device 2050 is trained to respond to good (or sufficient) quality images and provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.  The device 2050 recognizes good image quality and suggests settings used to obtain a good quality image in a particular circumstance as default settings for that particular circumstance. When a bad quality image is obtained (e.g., through bad settings, user error, etc.), the device 2050 can suggest how to recover from the mistake, such as by suggesting different settings that can be changed to correct the mistake." [0214], Fig. 20); and 

Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rottem to have the processor configured to: train, via training images, the device to detect pre-identified features from ultrasound images; when the category of the classified image includes one of the multiple error categories: select operator guidance corresponding to the category; and when the category of the classified image includes the good category, calculate a result based on a target organ in the classified image, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Rottem as modified by Hsieh does not teach (4) pre-identified features that include strong shadows.
However, Pintoffl discloses a method and system for enhanced ultrasound image visualization by detecting and replacing acoustic shadow artifacts, which is analogous art. Pintoffl teaches identified features that include strong shadows (“A processor analyzes the ultrasound images to detect acoustic shadow artifacts. The processor marks the acoustic shadow artifacts detected in one or more regions of one or more of the analyzed ultrasound images… The processor applies an image recognition technique to identify whether a region of an ultrasound image includes a dark area. The processor compares image data of the region corresponding with a same location in each of the ultrasound images and detects the acoustic 
Therefore, based on Pintoffl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem and Hsieh to have pre-identified features that include strong shadows, as taught by Pintoffl, in order to select and display images without shadow artifacts (Pintoffl: [0011]).
Rottem as modified by Hsieh and Pintoffl further does not teach (5) pre-identified features that include cropped organ boundaries.
Pellegretti discloses a method and apparatus for ultrasound imaging, which is analogous art. Pellegretti teaches pre-identified features (features of “the first image” Col. 9, l. 29-34) that include cropped organ (“liver” Col. 10, l. 60-65; “object to be examined” Col. 16, l. 11) The “imaging … only partially the region of interest” or not aiming “to the correct object to be examined” will result in the relevant organ’s image boundaries being cropped, which will be seen in the “first image” Col. 9, l. 29-34).
Therefore, based on Pellegretti’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, and Pintoffl to have pre-identified features that include cropped organ boundaries, as taught by Pellegretti, in order to facilitate aiming of the probe toward the correct object to be examined (Pellegretti: Col. 15, l. 65 - Col. 16, l. 3).
While Rottem teaches multiple stored categories, wherein the multiple stored categories include a good category (“the gold standard,” [0021]) and error category (“the low quality image” [0021]), Rottem as modified by Hsieh, Pintoffl, and Pellegretti further does not teach (6) multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories.

Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, and Pellegretti to have multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories, as taught by Shi, in order to improve imaging by making adjustments if necessary (Shi: “performs regular formal scanning after adjustment if necessary [0242]). In the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi, the pre-identified features include well-identified organs, strong shadows, and cropped organ boundaries.

Regarding claim 13, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the device of claim 12.
Rottem teaches that the ultrasound image includes a two-dimensional scan image (“Images can be two-dimensional (2D),” [0228]; “lung volume during scan, can be measured from image,” [0262]).
Regarding claim 14, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the device of claim 12.
Rottem teaches that the device includes an ultrasound probe (“probe 112”; Fig. 1, [0017]), and wherein the one or more image features include features that are indicative of an improper condition of the ultrasound probe (“the software can list a series of reasons for situations inferior with respect to the gold standard, as shown in FIG. 3. Examples of these reasons are depicted in the reasons listbox 302 in FIG. 3.  Clicking on one of these reasons will present a list of possible problems or reasons for the low quality image, sorted by probability, for the particular organ and/or condition being scanned.  By selecting one of the reasons, the system lists possible remedial actions that can be taken to improve the image quality… Listbox 402 displays a list of possible solutions, for example, "Apply gentle pressure .  . . ", [0021]).
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that one or more image features include features that are indicative of an improper position (Hsieh: “consistently off-target image acquisition may indicate to the DDLD 1552 that a patient positioner in the imaging device 1410 cannot properly position patients” [0280]).
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the one or more image features that include features indicative of an improper position of the ultrasound probe, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]). In the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi, improper position is improper position of the ultrasound probe.
Regarding claim 15, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the device of claim 12.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the memory device is further configured to store a pre-trained model (Hsieh: "Once the model evaluator 802 has determined that the device 701 has been properly trained, the model evaluator 802 provides a model of the trained network from the device 701 to a model deployment module 804, which prepares the trained model for deployment.  The module 804 provides the prepared model to a deployed deep learning device generator 806 which instantiates the deployed deep learning device 703 with a framework or package for input definition and output definition around a model of the trained network from the device 701.” [0098], Fig. 8A).
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the memory device that is further configured to store a pre-trained model, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 16, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the device of claim 15.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that, when classifying the ultrasound image, the computing device is further configured to:
apply a neural network to extract (Hsieh: "The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348." [0082] FIG. 3. "In a deep learning 
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to apply a neural network to extract and match the one or more image features of the ultrasound image with the pre-trained model for classification, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 17, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches 
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the pre-identified features further includes: bowel gas interference, a lack of detectable anatomy, or reverberation (“The reverberation will propagate a long distance, thus the strength of a far field echo is uniform, the variance decays gradually, as shown in FIG. 11(b).” [0172]. “Wherein the far field echo characteristic refers to: the reverberation formed by the low attenuation of the coupling agent will last for a relatively long time, which can be shown in FIG. 2(b).” [0187]. “In addition, there is an echo analyzer which judges based on the current echo and the adjacent echo signals through analyzing a section image, for example, texture features of images in a certain region (there is a big difference between texture characteristics of the body tissue and the texture of coupling agent reverberation), which also can achieve the object of measurement.”)
Therefore, based on Shi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the pre-identified features further includes: bowel gas interference, a lack of detectable anatomy, or reverberation, as taught by Shi, in order to facilitate scanning (Shi: [0083]).
Regarding claim 18, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the device of claim 12.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the computing device is further configured to:

Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to have the computing device that is further configured to select positive operator feedback when the classified image provides an acceptable representation of the target organ, and present, via the display, the positive operator feedback, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).
Regarding claim 19, Rottem teaches a non-transitory computer-readable medium storing instructions (“the computer system's hard drive” [0017]; “a software system that is part of the software that controls the imaging equipment, and is installable on computer system 100." [0018], Fig. 1; “a software system that is part of the software that controls the imaging equipment, and is installable on computer system 100." [0018], Fig. 1) executable by at least one processor (a processor of the “Computer system 100,” Fig. 1, [0017]) of a device ("The imaging part of the system includes box 110 connected to probe 112 and connected to computer system 100 via cable 111.” Fig. 1, [0017]. "In a preferred embodiment, the system of the 
receive an ultrasound image (“the sonogram obtained by the user” [0020]),
identify (“the system of the invention uses pattern recognition technology” [0026]), based on the pre-identified features (“the missing items" [0026]), one or more image features (pattern, the gold standard [0026]) of the ultrasound image (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.  In addition, a user can be informed of the missing items needed to obtain the gold standard in the case of a sub-optimal image.” [0026]), wherein the one or more image features are selected from pre-identified features (reproductive organs, organ sub-parts, [0020], bladder [0021]),
detect pre-identified features from ultrasound images (reproductive organs, organ sub-parts, [0020], bladder [0021]) wherein pre-identified features include well-identified organs (“the uterus. A horizontal list 200 of reproductive organs is displayed, in which "Uterus" is highlighted, and underneath a horizontal list 201 of organ sub-parts is displayed, of which "Endometrium" is highlighted.” [0020]; “bladder", [0021]);
classify the ultrasound image into a category of multiple stored categories (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.” [0026]. At least two categories are implicit, the gold standard image and not the gold standard image) based on the identified one or more image features (pattern [0026]), wherein the classifying creates a classified image ("The system of the The sonogram obtained by the user is classified because it is compared with standard images),
when the category of the classified image includes one of the multiple error categories (when “the gold standard” is not reached. [0026]): 
present, via one or more of a display and audible sound, the selected operator guidance (“the system lists possible remedial actions that can be taken to improve the image quality.  For example, clicking on the "Atrophic" listing in listbox 302 causes a Remedies listbox 402 to appear as shown in FIG. 4.  Listbox 402 displays a list of possible solutions, for example, "Apply gentle pressure .  . . ", "Fill bladder .  . . ", etc., as shown in the listbox 402.  As the user performs the suggested remedy, he or she can continuously monitor the improvement of the generated image 403 in real-time by comparing it with the gold standard image 404." [0021], Fig. 3), and
receive an additional ultrasound image for processing (“As the user performs the 
Rottem teaches that the category of the classified image includes the good category (“In a most preferred embodiment, the system of the invention uses pattern recognition technology to freeze a scan when the gold standard is reached.” [0026]. “The system of claim 1, further comprising pattern recognition means for stopping a scan when a gold standard image has been achieved.” Claim 5). Rottem does not explicitly teach that non-transitory computer-readable medium storing instructions executable by at least one processor of a device, which when executed cause the device to: (1) train, via training images, the device to detect pre-identified features from ultrasound images,; (2) when the category of the classified image includes one of the multiple error categories: select operator guidance corresponding to the category; (3) when the category of the classified image includes the good category, calculate a result based on a target organ in the classified image; (4) the pre-identified features include strong shadows; (5) the pre-identified features include cropped organ boundaries; and (6) multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories.
However, Hsieh discloses deep learning medical systems and methods for medical procedures, which is analogous art. Hsieh teaches that the processor is configured to:
(1) train, via training images (“The training image dataset 2530” [0246] Fig. 25B), the device to detect pre-identified features (“patterns,” [0083]) from ultrasound images (“apply a deep learning network to process and/or otherwise evaluate an image… ultrasound… The deep learning network 420 can be a training deep learning network that learns the connections and processes feedback to establish connections and identify patterns,” [0083]. “The training image 
(2) when the category of the classified image includes one of the multiple error categories (“provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.” [0214], Fig. 20):
select operator guidance corresponding to the category ("The deployed learning device 2050 is trained to respond to good (or sufficient) quality images and provide suggestions to the user 1404 when a poor (or insufficient) quality image is obtained.  The device 2050 recognizes good image quality and suggests settings used to obtain a good quality image in a particular circumstance as default settings for that particular circumstance. When a bad quality image is obtained (e.g., through bad settings, user error, etc.), the device 2050 can suggest how to recover from the mistake, such as by suggesting different settings that can be changed to correct the mistake." [0214], Fig. 20); and 
(3) when the category of the classified image includes the good category, calculate a result (“volume/size quantification” [0263]) based on a target organ in the classified image (“Another use case can include volume/size quantification of other organs (e.g., kidney transplant, etc.)” [0263]).
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rottem to have non-transitory computer-readable medium storing instructions executable by at least one processor of a device, which when executed cause the device to: train, via training images, the device to detect pre-identified features from ultrasound images; 
Rottem as modified by Hsieh does not teach (4) pre-identified features that include strong shadows.
However, Pintoffl discloses a method and system for enhanced ultrasound image visualization by detecting and replacing acoustic shadow artifacts, which is analogous art. Pintoffl teaches identified features that include strong shadows (“A processor analyzes the ultrasound images to detect acoustic shadow artifacts. The processor marks the acoustic shadow artifacts detected in one or more regions of one or more of the analyzed ultrasound images… The processor applies an image recognition technique to identify whether a region of an ultrasound image includes a dark area. The processor compares image data of the region corresponding with a same location in each of the ultrasound images and detects the acoustic shadow artifacts in the region having the identified dark area if at least one of the analyzed ultrasound images does not include the dark area at the region corresponding with the same location.” Abstract; “regions lying behind bone, such as the spine or ribs, may absorb and/or reflect more ultrasonic signals, leaving a dark acoustic shadow behind the structure.” [0002]; “the shadow artifact processing module 140 may apply image detection techniques and/or algorithms to automatically identify shadows in each of a set of images or beams acquired at different directions. The image detection techniques and/or algorithms may search each image or beam in the set acquired at different directions for image data corresponding with shadows, such as image data having lower local intensities (i.e., a dark area in the image data).” [0029]; 
Therefore, based on Pintoffl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem and Hsieh to have pre-identified features that include strong shadows, as taught by Pintoffl, in order to select and display images without shadow artifacts (Pintoffl: [0011]).
Rottem as modified by Hsieh and Pintoffl further does not teach (5) pre-identified features that include cropped organ boundaries.
Pellegretti discloses a method and apparatus for ultrasound imaging, which is analogous art. Pellegretti teaches pre-identified features (features of “the first image” Col. 9, l. 29-34) that include cropped organ (“liver” Col. 10, l. 60-65; “object to be examined” Col. 16, l. 11) boundaries (“the user may orient wrongly the probe imaging … only partially the region of interest” Col. 9, l. 24-26; “in case of failure … of a wrong orientation of the probe. After having displayed the first image there is sufficient time left for further correct image acquisitions.” Col. 9, l. 29-34; “the device and method according to the invention allows to recognize very fast if the probe is correctly oriented relatively to the region under examination in order to aim to the limited region where the response enhancing media or the so called contrast agents has to be revealed. This allows to immediately [c]orrect the orientation of the probe” Col. 15, l. 65 - Col. 16, l. 3. “Thus if the probe is incorrectly oriented and does not aim to the correct object to be examined …, the different attempt to correct this orientation may not lead to the correct The “imaging … only partially the region of interest” or not aiming “to the correct object to be examined” will result in the relevant organ’s image boundaries being cropped, which will be seen in the “first image” Col. 9, l. 29-34).
Therefore, based on Pellegretti’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, and Pintoffl to have pre-identified features that include cropped organ boundaries, as taught by Pellegretti, in order to facilitate aiming of the probe toward the correct object to be examined (Pellegretti: Col. 15, l. 65 - Col. 16, l. 3).
While Rottem teaches multiple stored categories, wherein the multiple stored categories include a good category (“the gold standard,” [0021]) and error category (“the low quality image” [0021]), Rottem as modified by Hsieh, Pintoffl, and Pellegretti further does not teach (6) multiple stored categories, wherein the multiple stored categories include a good category and multiple error categories.
However, Shi discloses an ultrasound imaging device and imaging method thereof, which is analogous art. Shi teaches multiple stored categories (“three categories” [0191]), wherein the multiple stored categories include a good category (“contacting well with the body is set to output indication 1,” [0175]) and multiple error categories (“the quality of the scanning … refers to a collection of any factors that affects the scanning process and/or the quality of the images acquired by the scanning and/or the final result of the scanning to the target object.  For example, the quality of scanning may include, but not limited to, a contact degree between the acoustic window of the ultrasound probe assembly and the target object during the scanning, a 

Regarding claim 20, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches the non-transitory computer-readable medium claim 19.
Additionally, Rottem as modified by Hsieh, Pintoffl, Pellegretti, and Shi teaches that the instructions to classify further comprise one or more instructions to:
apply a neural network to extract (Hsieh: "The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348." [0082] FIG. 3. "In a deep learning (e.g., convolutional neural network)-based approach, a set of features need not be defined.  The DLN will identify features itself based on its analysis of the training data set." [0254]. "Seven features are extracted from the raw image data, and eight features are extracted from an edge map of the image." [0257]) and match features of the ultrasound image with a pre-trained model for classification (Hsieh: “Since the determination 508 of the network 504 does not match 510 the known outcome 512, an error 514 is generated." [0092]. “The module 804 provides the prepared model to a deployed deep learning device generator 806 which instantiates the deployed deep learning device 703 with a framework or package for input definition and output 
Therefore, based on Hsieh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Rottem, Hsieh, Pintoffl, Pellegretti, and Shi to apply a neural network to extract and match features of the ultrasound image with a pre-trained model for classification, as taught by Hsieh, in order to facilitate quantification of organs (Hsieh: [0263]).

Response to Arguments
                                                         
Applicant's arguments filed 12/20/2021 have been fully considered but are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-20
The Applicant argues that “PINTOFFL does not teach or suggest that the computing device is trained via training images to detect pre-identified features from ultrasound images, 
The Applicant argues that “Thus none the above sections of MIGA (or any other section of MIGA) describe cropped organ boundaries, let alone that the computing device is trained via training images to detect pre-identified features from ultrasound images, wherein the pre-identified features include cropped organ boundaries, as recited in amended claim 1.” (Page 10). This argument is moot because the rejection is made in view of Pellegretti rather than Miga. Pellegretti teaches pre-identified features (features of “the first image” Col. 9, l. 29-34) that include cropped organ (“liver” Col. 10, l. 60-65; “object to be examined” Col. 16, l. 11) boundaries (“the user may orient wrongly the probe imaging … only partially the region of interest” Col. 9, l. 24-26; “in case of failure … of a wrong orientation of the probe. After having displayed the first image there is sufficient time left for further correct image acquisitions.” Col. 9, l. 29-34; “the device and method according to the invention allows to recognize very fast if the probe is correctly oriented relatively to the region under examination in order to aim to the limited region where the response enhancing media or the so called contrast agents has to be The “imaging … only partially the region of interest” or not aiming “to the correct object to be examined” will result in the relevant organ’s image being cropped, which will be seen in the “first image” Col. 9, l. 29-34). 
Similarly, other independent claims and claims dependent therefrom are not patentable for the same reasons because they recite the same limitations as independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793      


/YI-SHAN YANG/Primary Examiner, Art Unit 3793